1
                              UNITED STATES DISTRICT COURT
2
                                     DISTRICT OF NEVADA
3

4
      CHARLES NELSON,                                Case No. 3:18-cv-00029-RCJ-CBC
5
         Petitioner,
6                                                    ORDER GRANTING MOTION FOR
            v.                                       EXTENSION OF TIME (ECF No. 32)
7
      WILLIAM GITTERE, et al.,
8
         Respondents.
9

10

11         This action is a petition for writ of habeas corpus by Nevada prisoner Charles
12   Nelson. The Court appointed counsel for Nelson on February 6, 2018 (ECF No. 5),
13   but, on February 26, 2019, the Court granted that attorney’s motion to withdraw
14   (ECF No. 21). On March 12, 2019, the Court appointed new counsel for Nelson and set
15   a deadline of July 10, 2019, for Nelson to file a second amended habeas petition
16   (ECF No. 22).
17         On July 5, 2019, Nelson filed a motion for extension of time (ECF No. 32),
18   requesting a 90-day extension of time, to October 8, 2019, to file his second amended
19   petition. Nelson’s counsel states that the extension of time is necessary because of the
20   complexity of this case and his need to obtain and review materials related to the state-
21   court proceedings. Respondents do not oppose the motion for extension of time.
22         The Court finds that Nelson’s motion for extension of time is made in good faith
23   and not solely for the purpose of delay, and that there is good cause for the extension of
24   time requested.
25         IT IS THEREFORE ORDERED that Petitioner’s motion for extension of time (ECF
26   No. 32) is GRANTED. Petitioner will have until and including October 8, 2019, to file his
27   second amended habeas petition.
28
                                                 1
1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered March 12, 2019 (ECF No. 22) will remain in

3    effect.

4

5                          8th day of ____________________,
               DATED THIS ___         July, 2019.           2019.
6

7
                                                    ROBERT C. JONES,
8                                                   UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                2
